Case 3:20-cv-00398-CWD Document 1-1 Filed 08/13/20 Page 1 of 13




                     EXHIBIT A
        Case 3:20-cv-00398-CWD Document 1-1 Filed 08/13/20 Page 2 of 13




Reply to: Seattle Office


                                                March 9, 2020

                                                                             VIA CERTIFIED MAIL
                                                                      RETURN RECEIPT REQUESTED



Josh Tewalt                                                           Mark Kubinski
Director, Idaho Department of Correction                              Lead Deputy Attorney General
1299 N. Orchard St., Suite 110                                        Idaho Department of Corrections
Boise, ID 83706                                                       1299 N. Orchard Street, #110
                                                                      Boise, ID 83706
Jeff Zmuda
Deputy Director, Idaho Department of Correction
1299 N. Orchard St., Suite 110
Boise, ID 83706                                                       Dodds Hayden
                                                                      Board Member,
Dr. David McClusky                                                    Idaho Board of Correction
Board Member, Idaho Board of Correction                               1299 N. Orchard St., Suite 110
1299 N. Orchard St., Suite 110                                        Boise, ID 83706
Boise, ID 83706
                                                                      Dr. Karen Neill
Chad Page                                                             Board Member,
Chief of Prisons, Idaho Department of Correction                      Idaho Board of Correction
1299 N. Orchard St., Suite 110                                        1299 N. Orchard St., Suite 110
Boise, ID 83706                                                       Boise, ID 83706

        Re:     Notice of Violations and Intent to File Suit under the Clean Water Act

To Whom It May Concern:

Snake River Waterkeeper (“SRW”)1 hereby gives notice to the addressed persons of its intent to
file suit pursuant to Section 505 of the Federal Clean Water Act (“CWA” or “Act”), 33 U.S.C.
§ 1365(a), for violations of the Act specified below. This letter constitutes notice as required by 40

SRW is a not-for-profit 501(c)(3) organization dedicated to the conservation and protection of the Snake
1

River Basin. SRW’s address is 2123 N. 16th St., Boise, ID 83702, and its phone number is (208) 806-1303.



      1424 Fourth Avenue, Suite 500, Seattle, WA 98101 ● 25 West Main, Suite 234, Spokane, WA 99201
                          (206) 264-8600 ● (877) 264-7220 ● www.bricklinnewman.com
        Case 3:20-cv-00398-CWD Document 1-1 Filed 08/13/20 Page 3 of 13

Idaho Department of Correction
March 9, 2020
Page 2




C.F.R., part 135 (the “Notice”) to the addressed persons of SRW’s intent to file suit in United States
District Court of the District of Idaho—seeking appropriate equitable relief, civil penalties, and
other relief—no earlier than 60 days from the postmarked date of this Notice.

Idaho Department of Correction (“IDOC”) and its directors, officers, and board members with
operational control over IDOC are the persons, as defined by Section 502(5) of the CWA, 33
U.S.C. § 1362(5), responsible for the violations alleged in this Notice. IDOC owns and operates
Northern Idaho Correctional Institution at 236 Radar Rd in Cottonwood, Idaho (hereinafter, the
“Facility”).

As a result of IDOC’s operations, the Facility releases a variety of pollutants into an unnamed
creek and downstream receiving waters including Lawyer Creek (which is within the boundary of
the Nez Perce Indian Reservation), the Clearwater River, and the Snake River. The unnamed creek
is currently a Class 5 impaired waterway. Based on available information, SRW believes IDOC
has violated and continues to violate the Federal Water Pollution Control Act, 33 U.S.C. § 1251,
et seq., CWA, and IDOC’s National Pollutant Discharge Elimination System (“NPDES”) Permit
No. ID0025887 in operating the Facility.

Dischargers of pollutants must comply with the requirements of a NPDES permit issued under
Section 402 of the CWA, 33 U.S.C § 1342. Section 301(a) of the Act prohibits discharges not
authorized by, or in violation of, the terms of a valid NPDES discharge permit. NPDES discharge
permits contain pollutant sampling and monitoring requirements and limits on the amount or
concentration of allowable pollutants in addition to requirements regarding control measures, best
management practices, and recordkeeping and reporting.

The discharge of any pollutant in violation of a NPDES permit, failure to conduct required
monitoring for pollutant discharges, and failure to comply with other requirements of a NPDES
permit are all violations of the Clean Water Act, 33 U.S.C. § 1311(a).

During the 5 years prior to the date of this letter, IDOC has repeatedly discharged pollutants from
the Facility into waters of the Snake River Basin from and through point sources in concentrations
and amounts that exceed the discharge limits set in its NPDES permit. IDOC has also failed to
complete regulated Facility activities by certain dates as required by the NPDES permit.
Additionally, the IDOC has failed to report discharges to the Environmental Protection Agency
(hereinafter, “EPA”) as required under the NPDES permit.

More specifically, IDOC’s violations are as follows:

The attached tables list the dates, ranging through January 2020 (the most recent date for which
discharge information is publicly available), on which IDOC has exceeded the parameters set in
its NPDES permit for various outfalls at the Facility and/or failed to complete scheduled events.
Each exceedance and failure to monitor is a separate and distinct violation of IDOC’s NPDES
permit and Sections 301 and 402 of the CWA, 33 U.S.C. §§ 1311, 1342. In addition, the data
reported for May 2019 and June 2019 appear to be identical, likely in error.
        Case 3:20-cv-00398-CWD Document 1-1 Filed 08/13/20 Page 4 of 13

Idaho Department of Correction
March 9, 2020
Page 3




At a minimum, SRW’s lawsuit will include violations for the days on which IDOC was required
to sample its discharge(s) as reflected in IDOC’s own Discharge Monitoring Reports (“DMRs”).
SRW also expects that its lawsuit will include violations that occurred on days in between those
required sampling events where legally-required DMRs were not completed.

Additional information, including information in IDOC’s possession, may reveal additional
violations. This letter expressly covers violations occurring after the date of the most recent
publicly available DMR data. This letter also covers violations that continue or reoccur, or that can
reasonably be expected to continue or reoccur, after the date of this letter, to the full extent
permitted by law.

Every day on which IDOC has failed and continues to fail to comply with the requirements of the
CWA and NPDES Permit No. ID0025887 is a separate and distinct violation of IDOC’s NPDES
permit and Section 301(a) of the CWA, 33 U.S.C. § 1311(a). Moreover, multiple violations on a
single day each count as a separate and distinct violation.

These violations are ongoing, continuous, and presumed likely to continue indefinitely barring
changes to bring the Facility into full compliance with the permitting requirements of the Clean
Water Act

IDOC and its directors, officers, and board members acting in their official capacity are liable for
the above-described violations occurring prior to the date of this letter, and for every day that these
violations continue. Pursuant to Section 309(d) of the Act, 33 U.S.C. § 1319(d), and the
Adjustment of Civil Monetary Penalties for Inflation, 40 C.F.R. §§19.2, 19.4, each separate
violation of the Act subjects IDOC to a penalty up to $53,833 per day, per violation. SRW intend
to seek the full penalties allowed by law.

In addition to civil penalties, SRW will seek declaratory relief and injunctive relief to prevent
further violations of the Clean Water Act pursuant to Sections 505(a) and (d), 33 U.S.C. § 1365(a)
and (d), and such other relief as permitted by law. SRW will seek an order from the Court requiring
IDOC to correct all identified violations through direct implementation of control measures and
demonstration of full regulatory compliance.

Lastly, pursuant to Section 505(d) of the Act, 33 U.S.C. § 1365(d), SRW will seek recovery of its
litigation costs, including attorneys’ and experts’ fees.

CONCLUSION

During the 60-day notice period, SRW is willing to discuss possible remedial measures for
violations in this Notice that may avoid the necessity of litigation. If you wish to engage in in
preliminary settlement negotiations, please have your attorney contact Zachary Griefen and Rick
Eichstaedt within the next 20 days so that negotiations may be completed before the end of the 60-
        Case 3:20-cv-00398-CWD Document 1-1 Filed 08/13/20 Page 5 of 13

Idaho Department of Correction
March 9, 2020
Page 4




day notice period. We do not intend to delay the filing of a complaint in federal court if discussions
are ongoing at the conclusion of the 60-day period.

Sincerely,




                                                    ____________________________
 ____________________________
                                                    Rick Eichstaedt
 Zachary Griefen
                                                    Legal Counsel
 Bryan Telegin
                                                    Environmental Law Clinic
 Legal Counsel
                                                    University Legal Assistance
 Bricklin & Newman, LLP
                                                    Gonzaga Law School
 1424 Fourth Avenue, Suite 500
                                                    721 N. Cincinnati St.
 Seattle, WA 98101
                                                    Spokane, WA 99202
 206.264.8600
                                                    509.313.5791
 griefen@bnd-law.com
                                                    eichstaedt@gonzaga.edu
 telegin@bnd-law.com
        Case 3:20-cv-00398-CWD Document 1-1 Filed 08/13/20 Page 6 of 13

Idaho Department of Correction
March 9, 2020
Page 5




cc via U.S. Mail:

F.S. “Buck” Ryan, J.D.                                  Michael Lopez
Executive Director                                      Senior Staff Attorney
Snake River Waterkeeper                                 Office of Legal Council
2123 North 16th St.                                     100 Agency Rd.
Boise, ID 83702                                         Lapwai, ID 83540

Shannon Wheeler
Chairman
Nez Perce Tribal Executive Committee
404 Agency St
Lapwai, ID 83540



cc via U.S. Certified Mail, Return Receipt Requested:

Andrew Wheeler                                          Chris Hladick
Administrator                                           Regional Administrator
Environmental Protection Agency                         U.S. EPA, Region 10
Office of the Administrator                             1200 Sixth Avenue
Mail Code: 1101A                                        Suite 155
1200 Pennsylvania Avenue, N.W.                          Seattle, WA 98101
Washington, DC 20460

Shannon Wheeler
Chairman
Nez Perce Tribal Executive Committee
404 Agency St
Lapwai, ID 83540

John Tippets
Director
Idaho Department of Environmental Quality
1410 N. Hilton
Boise, ID 83706
            Case 3:20-cv-00398-CWD Document 1-1 Filed 08/13/20 Page 7 of 13

 Idaho Department of Correction
 March 9, 2020
 Page 6




                                              TABLE 1
                                    Effluent Violations - Quantity
                                       BOD, 5-day, 20 deg. C

Reporting     Outfall   Parameter    Type of Limit Units      Discharge   Reported    Percentage
Period                                                        Limit       Discharge   Exceedance
June ‘19      001-A     BOD          Month avg     lb/d       8           47.42       493%
June ‘19      001-A     BOD          Week avg      lb/d       11          20.66       88%
May ‘19       001-A     BOD          Month avg     lb/d       8           47.42       493%
May ‘19       001-A     BOD          Week avg      lb/d       11          20.66       88%
Apr ‘19       001-A     BOD          Month avg     lb/d       8           27.07       238%
Apr ‘19       001-A     BOD          Week avg      lb/d       11          23.45       113%
Mar ‘19       001-A     BOD          Month avg     lb/d       8           34.71       334%
Mar ‘19       001-A     BOD          Week avg      lb/d       11          35.16       320%
Feb ‘19       001-A     BOD          Month avg     lb/d       8           31.41       293%
Feb ‘19       001-A     BOD          Week avg      lb/d       11          28.98       163%
Jan ‘19       001-A     BOD          Month avg     lb/d       8           28.29       254%
Jan ‘19       001-A     BOD          Week avg      lb/d       11          28.68       161%
Dec ‘18       001-A     BOD          Month avg     lb/d       8           13.57       70%
Dec ‘18       001-A     BOD          Week avg      lb/d       11          12.13       10%
Nov ‘18       001-A     BOD          Month avg     lb/d       8           18.67       133%
Nov ‘18       001-A     BOD          Week avg      lb/d       11          18.42       67%
Oct ‘18       001-A     BOD          Month avg     lb/d       8           12.27       53%
Oct ‘18       001-A     BOD          Week avg      lb/d       11          12.01       9%
June ‘18      001-A     BOD          Month avg     lb/d       8           10.12       26.5%
May ‘18       001-A     BOD          Month avg     lb/d       8           10.42       30.3%
May ‘18       001-A     BOD          Week avg      lb/d       11          10.05       0%
Apr ‘18       001-A     BOD          Month avg     lb/d       8           17.31       116%
Apr ‘18       001-A     BOD          Week avg      lb/d       11          20.31       84.6%
Mar ‘18       001-A     BOD          Month avg     lb/d       8           21.6        170%
Mar ‘18       001-A     BOD          Week avg      lb/d       11          24.26       121%
Feb ‘18       001-A     BOD          Month avg     lb/d       8           18.93       137%
Feb ‘18       001-A     BOD          Week avg      lb/d       11          18.4        67.3%
Jan ‘18       001-A     BOD          Month avg     lb/d       8           52.15       552%
Jan ‘18       001-A     BOD          Week avg      lb/d       11          21.62       96.5%
            Case 3:20-cv-00398-CWD Document 1-1 Filed 08/13/20 Page 8 of 13

 Idaho Department of Correction
 March 9, 2020
 Page 7




                                                TABLE 2
                                    Effluent Violations - Concentration
                                          BOD, 5-day, 20 deg. C

Reporting     Outfall   Parameter      Type of Limit Units      Discharge   Reported    Percentage
Period                                                          Limit       Discharge   Exceedance
Jan ‘19       001-A     BOD            Week avg      mg/L       45          52.9        17.55%
Dec ‘19       001-A     BOD            Week avg      mg/L       45          54.4        20.80%
Oct ‘19       001-A     BOD            Month avg     mg/L       30          50.53       68.4%
Oct ‘19       001-A     BOD            Week avg      mg/L       45          145         222%
June ‘19      001-A     BOD            Month avg     mg/L       30          65.7        119%
June ‘19      001-A     BOD            Week avg      mg/L       45          68.2        52%
May ‘19       001-A     BOD            Month avg     mg/L       30          65.7        119%
May ‘19       001-A     BOD            Week avg      mg/L       45          68.2        52%
Apr ‘19       001-A     BOD            Month avg     mg/L       30          45.8        53%
Apr ‘19       001-A     BOD            Week avg      mg/L       45          92.9        106%
Mar ‘19       001-A     BOD            Month avg     mg/L       30          115.63      285%
Mar ‘19       001-A     BOD            Week avg      mg/L       45          151         236%
Feb ‘19       001-A     BOD            Month avg     mg/L       30          97.4        225%
Feb ‘19       001-A     BOD            Week avg      mg/L       45          143         218%
Jan ‘19       001-A     BOD            Month avg     mg/L       30          135.73      353%
Jan ‘19       001-A     BOD            Week avg      mg/L       45          182         304%
Dec ‘18       001-A     BOD            Month avg     mg/L       30          51.73       72%
Dec ‘18       001-A     BOD            Week avg      mg/L       45          74.6        1.66%
Nov ‘18       001-A     BOD            Month avg     mg/L       30          52.43       75%
Nov ‘18       001-A     BOD            Week avg      mg/L       45          61.4        36%
Oct ‘18       001-A     BOD            Month avg     mg/L       30          36.8        23%
Oct ‘18       001-A     BOD            Week avg      mg/L       45          44.7        0%
Apr ‘18       001-A     BOD            Month avg     mg/L       30          30.7        2.33%
Mar ‘18       001-A     BOD            Month avg     mg/L       30          47.35       57.8%
Mar ‘18       001-A     BOD            Week avg      mg/L       45          69.1        53.6%
Feb ‘18       001-A     BOD            Month avg     mg/L       30          38.15       27.2%
Feb ‘18       001-A     BOD            Week avg      mg/L       45          64.3        42.9%
Jan ‘18       001-A     BOD            Month avg     mg/L       30          44.55       48.5%
Jan ‘18       001-A     BOD            Week avg      mg/L       45          47          4.44%
            Case 3:20-cv-00398-CWD Document 1-1 Filed 08/13/20 Page 9 of 13

 Idaho Department of Correction
 March 9, 2020
 Page 8




                                              TABLE 3
                                    Effluent Violations - Quantity
                                       Solids, total suspended

Reporting     Outfall   Parameter    Type of Limit Units      Discharge   Reported    Percentage
Period                                                        Limit       Discharge   Exceedance
Jan ‘20       001-A     Solids       Month avg     lb/d       8           10.86       35.75%
July ‘19      001-A     Solids       Month avg     lb/d       8           13.65       70.6%
June ‘19      001-A     Solids       Month avg     lb/d       8           42.9        436%
June ‘19      001-A     Solids       Week avg      lb/d       11          19.81       80.1%
May ‘19       001-A     Solids       Month avg     lb/d       8           42.9        436%
May ‘19       001-A     Solids       Week avg      lb/d       11          19.81       80.1%
Apr ‘19       001-A     Solids       Month avg     lb/d       8           34.09       326%
Apr ‘19       001-A     Solids       Week avg      lb/d       11          31.1        183%
Mar ‘19       001-A     Solids       Month avg     lb/d       8           11.66       45.7%
Mar ‘19       001-A     Solids       Week avg      lb/d       11          11.78       7.09%
Feb ‘19       001-A     Solids       Month avg     lb/d       8           12.65       58.1%
Feb ‘19       001-A     Solids       Week avg      lb/d       11          11.9        8.18%
Dec ‘18       001-A     Solids       Month avg     lb/d       8           17.32       116%
Dec ‘18       001-A     Solids       Week avg      lb/d       11          14.48       31.6%
Nov ‘18       001-A     Solids       Month avg     lb/d       8           20.05       151%
Nov ‘18       001-A     Solids       Week avg      lb/d       11          23.27       112%
Oct ‘18       001-A     Solids       Month avg     lb/d       8           22.94       187%
Oct ‘18       001-A     Solids       Week avg      lb/d       11          22.68       106%
Sep ‘18       001-A     Solids       Month avg     lb/d       8           12.92       61.5%
June ‘18      001-A     Solids       Month avg     lb/d       8           28.45       256%
June ‘18      001-A     Solids       Week avg      lb/d       11          22.08       101%
May ‘18       001-A     Solids       Month avg     lb/d       8           24.35       204%
May ‘18       001-A     Solids       Week avg      lb/d       11          22.95       109%
Apr ‘18       001-A     Solids       Month avg     lb/d       8           19.69       146%
Apr ‘18       001-A     Solids       Week avg      lb/d       11          23.82       116%
Mar’18        001-A     Solids       Month avg     lb/d       8           8.13        1.62%
Feb ‘18       001-A     Solids       Month avg     lb/d       8           17.98       125%
Feb ‘18       001-A     Solids       Week avg      lb/d       11          18.08       64.4%
Jan ‘18       001-A     Solids       Month avg     lb/d       8           32.06       38.3%
            Case 3:20-cv-00398-CWD Document 1-1 Filed 08/13/20 Page 10 of 13

 Idaho Department of Correction
 March 9, 2020
 Page 9




                                                TABLE 4
                                    Effluent Violations - Concentration
                                          Solids, total suspended

Reporting     Outfall   Parameter      Type of Limit Units      Discharge   Reported    Percentage
Period                                                          Limit       Discharge   Exceedance
Jan ‘20       001-A     Solids         Month avg     mg/L       30          39          30.00%
Jan ‘20       001-A     Solids         Week avg      mg/L       45          49          8.80%
Nov ‘19       001-A     Solids         Month avg     mg/L       30          39          30.00%
Nov ‘19       001-A     Solids         Week avg      mg/L       45          66          47.00%
Oct ‘19       001-A     Solids         Month avg     mg/L       30          62.8        109%
Oct ‘19       001-A     Solids         Week avg      mg/L       45          116         158%
July ‘19      001-A     Solids         Month avg     mg/L       30          76          153%
July ‘19      001-A     Solids         Week avg      mg/L       45          104         131%
June ‘19      001-A     Solids         Month avg     mg/L       30          63          110%
June ‘19      001-A     Solids         Week avg      mg/L       45          78          73%
May ‘19       001-A     Solids         Month avg     mg/L       30          63          110%
May ‘19       001-A     Solids         Week avg      mg/L       45          78          73%
Apr ‘19       001-A     Solids         Month avg     mg/L       30          60.8        103%
Apr ‘19       001-A     Solids         Week avg      mg/L       45          84          86.7%
Mar ‘19       001-A     Solids         Month avg     mg/L       30          38.8        29.3%
Mar ‘19       001-A     Solids         Week avg      mg/L       45          52          15.6%
Feb ‘19       001-A     Solids         Month avg     mg/L       30          40          33.3%
Feb ‘19       001-A     Solids         Week avg      mg/L       45          54          20%
Jan ‘19       001-A     Solids         Month avg     mg/L       30          36.8        22.7%
Jan ‘19       001-A     Solids         Week avg      mg/L       45          48          6.67%
Dec ‘18       001-A     Solids         Month avg     mg/L       30          61.3        104%
Dec ‘18       001-A     Solids         Week avg      mg/L       45          71          57.8%
Nov ‘18       001-A     Solids         Month avg     mg/L       30          66.3        121%
Nov ‘18       001-A     Solids         Week avg      mg/L       45          93          107%
Oct ‘18       001-A     Solids         Month avg     mg/L       30          69.5        132%
Oct ‘18       001-A     Solids         Week avg      mg/L       45          101         124%
Sep ‘18       001-A     Solids         Month avg     mg/L       30          36          20%
July ‘18      001-A     Solids         Week avg      mg/L       45          51          13.3%
June ‘18      001-A     Solids         Month avg     mg/L       30          46.5        55%
June ‘18      001-A     Solids         Week avg      mg/L       45          59          31.1%
May ‘18       001-A     Solids         Month avg     mg/L       30          40.3        34.3%
May ‘18       001-A     Solids         Week avg      mg/L       45          57          26.7%
Apr ‘18       001-A     Solids         Month avg     mg/L       30          36          20%
Apr ‘18       001-A     Solids         Week avg      mg/L       45          58          28.9%
Feb ‘18       001-A     Solids         Month avg     mg/L       30          37.5        25%
Feb ‘18       001-A     Solids         Week avg      mg/L       45          65          44.4%
            Case 3:20-cv-00398-CWD Document 1-1 Filed 08/13/20 Page 11 of 13

 Idaho Department of Correction
 March 9, 2020
 Page 10




                                                 TABLE 5
                                    Effluent Violations – Concentration
                                       BOD, 5-day, percent removal

Reporting     Outfall   Parameter      Type of Limit Units      Discharge   Reported    Exceedance
Period                                                          Limit       Discharge
Oct ‘19       001-A     BOD            Minimum       %          85          71          14
June ‘19      001-A     BOD            Minimum       %          85          74          11
May ‘19       001-A     BOD            Minimum       %          85          74          11
Apr ‘19       001-A     BOD            Minimum       %          85          77          8
Mar ‘19       001-A     BOD            Minimum       %          85          36          49
Feb ‘19       001-A     BOD            Minimum       %          85          50          35
Jan ‘19       001-A     BOD            Minimum       %          85          48          37
Dec ‘18       001-A     BOD            Minimum       %          85          83          2
Nov ‘18       001-A     BOD            Minimum       %          85          77          8
Mar ‘18       001-A     BOD            Minimum       %          85          84          1
Feb ‘18       001-A     BOD            Minimum       %          85          80          5
Jan ‘18       001-A     BOD            Minimum       %          85          76          9
            Case 3:20-cv-00398-CWD Document 1-1 Filed 08/13/20 Page 12 of 13

 Idaho Department of Correction
 March 9, 2020
 Page 11




                                                 TABLE 6
                                    Effluent Violations – Concentration
                                    Solids, suspended percent removal

Reporting     Outfall   Parameter      Type of Limit Units      Discharge   Reported    Exceedance
Period                                                          Limit       Discharge
Oct ‘19       001-A     Solids         Minimum       %          85          78          7
July ‘19      001-A     Solids         Minimum       %          85          75          10
June ‘19      001-A     Solids         Minimum       %          85          79          6
May ‘19       001-A     Solids         Minimum       %          85          79          6
Apr ‘19       001-A     Solids         Minimum       %          85          76          9
Mar ‘19       001-A     Solids         Minimum       %          85          83          2
Feb ‘19       001-A     Solids         Minimum       %          85          85          0
Jan ‘19       001-A     Solids         Minimum       %          85          85          0
Dec ‘18       001-A     Solids         Minimum       %          85          76          9
Nov ‘18       001-A     Solids         Minimum       %          85          71          14
Oct ‘18       001-A     Solids         Minimum       %          85          76          9
June ‘18      001-A     Solids         Minimum       %          85          73          12
May ‘18       001-A     Solids         Minimum       %          85          84          1
Apr ‘18       001-A     Solids         Minimum       %          85          83          2
      Case 3:20-cv-00398-CWD Document 1-1 Filed 08/13/20 Page 13 of 13

Idaho Department of Correction
March 9, 2020
Page 12




                                         TABLE 7
                                 Permit Schedule Violations
                                  Unresolved and Ongoing

                Schedule Event                                Required Completion Date
Emergency Response and Public Notification Plan                      03/01/2018
            Industrial User Report                                   09/01/2019
  Operation and Maintenance (O&M) Report                             03/01/2018
        Plan, Report, or Scope of Work                               09/01/2019
           Quality Assurance Report                                  03/01/2018
            Status/Progress Report                                   05/01/2006
            Status/Progress Report                                   11/01/2005
            Status/Progress Report                                   11/01/2004
            Status/Progress Report                                   05/01/2005
            Status/Progress Report                                   11/01/2006
            Status/Progress Report                                   09/01/2018
       Surface Water Monitoring Report                               01/31/2018
       Surface Water Monitoring Report                               01/31/2019
